DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Applicant(s) Response to Official Action
The response filed on 06/10/2022 has been entered and made of record.

Withdraws Claim Rejections - 35 USC § 101
Applicant's arguments see remarks page 10, filed 06/10/2022, with respect to Claim 1-21 have been fully considered. Examiner reconsiders the SME eligibility in response to claim amendments and examiner finds that the amended claim limitations does include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, examiner withdraws the 35USC§101 claim rejections for claim 1-21.
Examiner withdraws the previously made rejection. 

Applicant's arguments see remarks page 10, filed 06/10/2022, with respect to Claim 15-21 have been fully considered and are persuasive. The 35 USC § 101 claim rejections for claim 15-21 have been withdrawn. 
Examiner withdraws the previously made rejection. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Mr. Meng Fanqi  (Reg. No. L0647) on 08/31/2022. 

The application has been amended as follows: 
In Claim 1, Lines 1, please replace 
"A method for evaluating article … "  
with 
"A computer implemented method for evaluating article … "  

In Claim 1, Lines 5, please replace 
“…deep learning model;”  
with 
“…deep learning Convolutional Neural Network model;”  

In Claim 8, Lines 6, please replace 
“…deep learning model;”  
with 
“…deep learning Convolutional Neural Network model;”  

In Claim 15, Lines 6, please replace 
“…deep learning model;”  
with 
“…deep learning Convolutional Neural Network model;”  




REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The instant invention is related to METHOD AND APPARATUS FOR EVALUATING ARTICLE VALUE BASED ON ARTIFICIAL INTELLIGENCE, AND STORAGE MEDIUM.

Prior art was found and applied in the previous actions. However, in consideration of applicant's newly amended claims and arguments filed on 06/10/2022, applicant uniquely claimed a distinct feature in the instant invention, which are not found in the prior art, or where there is not strong motivation or reasoning to combine references to arrive at the claimed invention, either singularly or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claims 1-21 are allowed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488